                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Richmond Division


KARL ANTHONY TANKSLEY,

                      Plaintiff,

V.                                                   Civil Action No. 3:19cv229-HEH


MAYOR C. BRUCE ROSE,et aL,

                      Defendants.


                                MEMORANDUM OPINION
                        (Granting Defendants' Motion to Dismiss)

       This matter is currently before the Court on Defendants'—^Mayor C. Bruce Rose,

Chief ofPolice Thomas Hopkins, Eric S. Kearney, the City of Wilson, and the Wilson

Police Department'—Motion to Dismiss(ECF No. 18), filed on May 21, 2019. Plaintiff

Karl A. Tanksley ("Plaintiff), who proceeds pro se, filed this suit against fifteen

defendants, stating eleven counts, of which nine are relevant here. (CompL,ECF No. 1.)

The Wilson Defendants now seek to dismiss each ofthe nine claims pending against

them on several bases, namely Federal Rules of Civil Procedure 12(b)(2) and 12(b)(6).^
       All parties have filed memoranda supporting their respective positions. (ECF Nos.

18, 19, 40, 47.) The Court will dispense with oral argument because the facts and legal


'The five Defendants relevant here are collectively referred to in this Memorandum Opinion as
the "Wilson Defendants" or "Defendants."

^ Defendants' Motion also raises defenses pursuant to Federal Rules of Civil Procedure 12(b)(3)
and 12(b)(5). The Court restricts its findings to Defendants' assertions that personal jurisdiction
is lacking under 12(b)(2) and Plaintiff fails to state a claim under 12(b)(6). Thus,to the extent
Defendants seek to invoke these defenses—improper venue and insufficient service of process—
at a future date, they have not been waived by Defendants and remain preserved.
contentions are adequately presented in the materials before it, and oral argument would

not aid in the decisional process. See E.D. Va. Local Civ. R. 7(J). For the reasons that

follow, the Court will grant Defendants' Motion to Dismiss.

                                  L    BACKGROUND


      In April 2013, Wilson County police officers pursued a missing person's report,

filed on April 3, 2013, with the Northampton County Sheriffs Office. (Defs.' Mem.

Supp. 2, ECF No. 19.) Their investigation led them to the body of Mr. Kirk Alan Lilly,

whose last known address was 1390 Old Emporia Road, Gaston, North Carolina 27832.

{Id at 3.) This address is Plaintiffs residence. (Compl.^ 17; Defs.' Mem. Supp. 3.)

Based upon this information, the officers applied for and obtained a search warrant for

Plaintiffs home. (Defs.' Mem. Supp. 3.)

       On April 9, 2013, pursuant to the search warrant. Officer Eric S. Kearney, Special
Agent Justin D. Godwin, and other members ofthe Wilson Police Department searched
Plaintiffs home. (Compl.117; Defs.' Mem. Supp. 3.) Following this search, warrants

were issued for Plaintiffs arrest, stating charges for "Murder, Concealment of Death,

Robbery with a Dangerous Weapon,Trafficking in Heroin/Possess, Trafficking in
Heroin/Transport, and Larceny of a Motor Vehicle." (Defs.' Mem. Supp. 3.) On May 8,

2013, Plaintiff was arrested on these charges, and on May 9, 2013, Plaintiff was

extradited from Virginia to North Carolina. (Compl.      20, 24; Defs.' Mem. Supp. 3.)

       Plaintiff was subsequently booked and held at the Wilson County Jail in North

Carolina. (Compl.     35, 30.) On February 3, 2015, Plaintiff was released on bail. {Id.

at H 49.) Throughout this process. Plaintiff maintained his innocence. {Id. at H 23.)
       Ultimately, each of the charges brought against Plaintiff was dismissed. (Defs.'

Mem. Supp. 4.) Following their dismissal, this lawsuit ensued, in which Plaintiff brings

claims against the Wilson Defendants for false imprisonment, false arrest, negligence,

assault and battery, kidnapping, bribery, breach of duty, conspiracy against rights, and

violations of42 U.S.C. § 1983. The Wilson Defendants now seek to dismiss these

claims.


                             11.   STANDARD OF REVIEW

       A motion made pursuant to Federal Rule of Civil Procedure 12(b)(2) challenges

the court's exercise of personal jurisdiction over a defendant. "When a court's personal

jurisdiction is properly challenged ... the jurisdictional question thereby raised is one for

the judge, with the burden on the plaintiff ultimately to prove grounds for jurisdiction by

a preponderance ofthe evidence." Mylan Labs., Inc. v. Akzo, N.V.,2 F.Sd 56,60(4th
Cir. 1993)(citations omitted). "Ifthe existence ofjurisdiction turns on disputed factual

questions the court may resolve the challenge on the basis of a separate evidentiary
hearing." Combs v. Bakker, 886 F.2d 673,676(4th Cir. 1989). When, as here, the court
is asked to decide personal jurisdiction without an evidentiary hearing, it may do so based

solely on the motion papers, supporting legal memoranda, and the relevant allegations of
the complaint. Mylan Labs,2 F.3d at 60. Ifthe court proceeds in this fashion,"the

plaintiff need prove only a primafacie case of personal jurisdiction," with the court
drawing "all reasonable inferences arising from the proof, and resolv[ing] all factual

disputes, in the plaintiffs favor." Id. (internal citations omitted).^
       If Plaintiff makes the requisite showing. Defendant then bears the burden of

presenting a "compelling case" that, for other reasons, the exercise ofjurisdiction would

be so unfair as to violate Due Process. Burger King v. Rudzewicz, 471 U.S. 462,477-78

(1985).^^ Thus,"for a district court to assert personal jurisdiction over a nonresident

defendant, two conditions must be satisfied:(1)the exercise ofjurisdiction must be

authorized under the state's long-arm statute; and (2)the exercise ofjurisdiction must

comport with the due process requirements ofthe Fourteenth Amendment." Carefirst of
Md,Inc. V. Carefirst Pregnancy Ctrs., Inc., 334 F.3d 390, 396(4th Cir. 2003).
         The Virginia Supreme Court has interpreted Virginia's long-arm statute, Va. Code
§ 8.01-328.1(A), to confer jurisdiction "over nonresidents who engage in some
purposeful activity in Virginia, to the extent permissible under the Due Process Clause of
the Constitution of the United States." Nan Ya Plastics Corp. U.S.A. v. DeSantis, 377

S.E.2d 388, 391 (Va. 1989). Thus, according to the United States Court of Appeals for



^ "If a plaintiff makes a primafacie showing,this does not settle the issue, as the plaintiff must
eventually prove by a preponderance ofthe evidence that the assertion of personal jurisdiction
over the defendant is proper either at the trial or at an evidentiary hearing." Jones v. Boto Co.,
498 F. Supp. 2d 822, 825 n.5 (E.D. Va. 2007)(citing New Wellington Fin. Corp. v. Flagship
Resort Dev. Corp.,416 F.3d 290, 294 n.5 (4th Cir. 2005)).

^ In the context of Due Process analysis, courts have distinguished between the exercise of
general and of specific jurisdiction. See ESAB Grp., Inc. v. Centricut, Inc., 126 F.3d 617,624
(4th Cir.1997). Here, Defendant's alleged contacts with the Commonwealth form the basis for
the suit, and thus, this Court considers whether these contacts establish specific
jurisdiction. Carefirst ofMd., Inc. v. Carefirst Pregnancy Ctrs., 334 F.3d 390, 397(4th Cir.
2003).
the Fourth Circuit, the statutory and constitutional inquiries merge, and the reviewing

court is not required "to go through the normal two-step formula for determining the

existence of personal jurisdiction." Owens-Illinois, Inc. v. Rapid Am. Corp. (In re

Celotex Corp.), 124 F.3d 619,627-28(4th Cir. 1997).

      "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin,980 F.2d 943,952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement of the claim showing that the pleader is entitled to relief,' in
order to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.'" BellAtl Corp. v. Twombly, 550 U.S. 544, 555(2007)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). A complaint need not assert "detailed factual

allegations" but must contain "more than labels and conclusions" or a "formulaic
recitation ofthe elements of a cause of action." Id. (citations omitted). Thus, the

"[f]actual allegations must be enough to raise a right to relief above the speculative
level," to one that is "plausible on its face," rather than merely "conceivable." Id.

(citations omitted). In considering such a motion, a plaintiffs well-pleaded allegations
are taken as true, and the complaint is viewed in the light most favorable to the plaintiff.

T.G. Slater & Son v. Donald P. & Patricia A. Brennan LLC,385 F.3d 836, 841 (4th Cir.

2004)(citation omitted). Legal conclusions enjoy no such deference. Ashcroft v. Iqbal,

556 U.S. 662,678 (2009).
       While a motion to dismiss tests the sufficiency of a complaint, courts may

consider documents that are either "explicitly incorporated into the complaint by

reference" or "those attached to the complaint as exhibits." Goines v. Valley Cmty. Servs.

Bd,822 F.3d 159, 165-66 (4th Cir. 2016). "[I]n the event of a conflict between the bare

allegations of the complaint and any exhibit attached ..., the exhibit prevails." Id. at 166

(quoting Fayetteville Inv'rs v. Commercial Builders, Inc., 936 F.2d 1462, 1465 (4th Cir.

1991)). This is based on "the presumption that the plaintiff, by basing his claim on the

attached document, has adopted as true the contents ofthat document." Id. at 167.

However,"before treating the contents of an attached or incorporated document as true,

the district court should consider the nature of the document and why the plaintiff

attached it," and it should consider whether plaintiff relied on the attachment for its

truthfulness. See id. at 167-69; see also Wallace v, Baylouny, No. l:16-cv-0047, 2016

WL 3059996, at *4(E.D. Va. May 31, 2016).

       The Court also acknowledges that pro se complaints are afforded a liberal

construction. Laber v. Harvey, 438 F.3d 404,413 n.3 (4th Cir. 2006). The Court,

however, need not attempt "to discern the unexpressed intent ofthe plaintiff." Id. Nor

does the requirement of liberal construction excuse a clear failure in the pleading to

allege a federally cognizable claim. See Weller v. Dep't ofSoc. Servs., 901 F.2d 387,

390-91 (4th Cir. 1990). As the Fourth Circuit articulated in Beaudett v. City ofHampton,

"[p]rinciples requiring generous construction ofpro se complaints are not... without

limits." 775 F.2d 1274, 1278 (4th Cir. 1985). "Though [pro se] litigants cannot, of

course, be expected to frame legal issues with the clarity and precision ideally evident in
the work ofthose trained in law, neither can district courts be required to conjure up and

decide issues never fairly presented to them." Id. at 1276.

                                  III.    DISCUSSION


A. Defendant Wilson Police Department is an Improper Party

       Defendant Wilson Police Department is an improper party in this action, as it is

not an entity capable of being sued. State law determines whether a governmental body

has the capacity to be sued in federal court. Fed. R. Civ. P. 17(b)(2). The Wilson Police

Department was organized under the laws of North Carolina; therefore. North Carolina

law determines its capacity to be sued.

       Under North Carolina law,"the capacity to be sued exists only in persons in

being" unless a statute provides otherwise. Wilson v. Fayetteville Police Dep't, No. 5:13-

CV-178,2014 WL 555663, at *1 (E.D.N.C. Feb. 11, 2014)(citing McPherson v. First

Citizens Nat'l Bank, 81 S.E.2d 386, 397(N.C. 1954)). "In North Carolina[,] there is no

statute authorizing suit against a police department." Id. (citing Coleman v. Cooper, 366

S.E.2d 2, 5(N.C. 1988), overruled in part on other grounds by Meyer v. Walls, 489

S.E.2d 880(N.C. 1997)). "A municipal police department is a component part of a city

and lacks the capacity to be sued." Id.

       The Fourth Circuit has also affirmed lower courts' holdings that lawsuits brought

against municipal police departments are not authorized. See, e.g., Moore v. City of

Asheville, 290 F. Supp. 2d 664,673(W.D.N.C. 2003), affd, 396 F.3d 385 (4th Cir.

2005)(holding that "under North Carolina law, the Asheville Police Department is not a

'person' and, therefore, lacks the capacity to be sued."); McCray v. Chapel Hill Police
DepX No. 1:06CV984, 2008 WL 762260, at *1 (M.D.N.C. Mar. 19, 2008), aff'd, 289 F.

App'x 605 (4th Cir. 2008)(holding that a police department did not have the capacity to

be sued in § 1983 action). This Court similarly finds that the claims against Defendant

Wilson Police Department must be dismissed because it does not exist as a separate legal

entity and is not capable of being sued.

      Plaintiff brings nine claims against Defendant Wilson Police Department: false

imprisonment, negligence, assault and battery, kidnapping, and five violations of§ 1983.

Therefore, insofar as the claims in Counts II, III, IV, VIII, and XI are brought against

Defendant Wilson Police Department, they will be dismissed. However, construing

Plaintiffs Complaint liberally as this Court must, Plaintiffs claims against the Wilson

Police Department will be interpreted as claims against the City of Wilson and will be
discussed accordingly in the analysis below.

B. The Court's Exercise of Personal Jurisdiction Over Plaintiffs Claims

       Because it has jurisdictional implications, the Court must initially address

Defendants' challenge to personal jurisdiction under Fed. R. Civ. P. 12(b)(2). Under the
Due Process Clause, a court may exercise personal jurisdiction over a nonresident

defendant only if the defendant has "certain minimum contacts" with the forum state

"such that the maintenance of the suit does not offend traditional notions offair play and

substantial justice." Int'l Shoe Co. v. Wash., 326 U.S. 310, 316(1945). Thus, the

question for the Court is whether the Wilson Defendants have minimum contacts with

Virginia so as to satisfy the requirements of due process. To establish minimum contacts,

the Fourth Circuit considers(1)the extent to which the defendant purposefully availed


                                              8
itself of the privilege of conducting activities in the forum state;(2)whether the

plaintiffs claims arise out ofthose activities; and(3)whether the exercise of personal

jurisdiction is constitutionally reasonable. Tire Eng'g & Distrib., LLC v. Shandong

Linglong Rubber Co., 682 F.3d 292, 302(4th Cir. 2012).

       Plaintiff asserts nine claims against Defendant City of Wilson, four of which are

false imprisonment, assault and battery, and excessive force and deliberate indifference

via § 1983. Virginia is the forum chosen by Plaintiff. See Int'l Shoe Co. v. Wash., 326

U.S. at 316("A court may exercise personal jurisdiction over a nonresident defendant

only if the defendant has 'certain minimum contacts' with theforum state ....'")

(emphasis added). Yet,the entirety of the misconduct alleged with respect to each ofthe

above-mentioned claims occurred in the state of North Carolina. (See Compl.fl 30,62.)

As a result, it is patently clear that Defendant City of Wilson made insufficient minimum

contacts with the state of Virginia to justify this Court's exercise of personal jurisdiction

over Plaintiffs false imprisonment, assault and battery, and excessive force and

deliberate indifference claims. Thus, Plaintiffs claims against Defendant City of Wilson

in Counts II, IV, and XI^ will be dismissed.

        As best as can be discerned. Plaintiffs remaining claims against the Wilson

Defendants—^which, collectively, include kidnapping, bribery, conspiracy against rights.


^ It appears to the Court that, when construing the Complaint liberally. Plaintiff asserts against
Defendant City of Wilson five violations of§ 1983. OfPlaintiffs § 1983 claims against
Defendant City of Wilson,the Court will dismiss only Plaintiffs excessive force and deliberate
indifference claims pursuant to Fed. R. Civ. P. 12(b)(2); the Court finds it may exercise personal
jurisdiction over Plaintiffs claims for failure to supervise, failure to train, and false arrest, see
infra, and will dispose of these claims on different grounds.
negligence, breach of duty, and failure to train, failure to supervise, and false arrest via

§ 1983—all arise out ofthe same facts. (See Compl.         19-29, 31, 35.) Plaintiffs

Complaint does not clearly articulate each Defendant's contacts with the state of

Virginia, but it appears that any such remaining contacts arose from Plaintiffs extradition

from Virginia to North Carolina. (Id) Drawing all reasonable inferences in Plaintiffs

favor, this Court finds each Defendant's contacts with the state of Virginia are sufficient

to demonstrate Defendants purposefully availed themselves of benefits of Virginia's laws

and to render the exercise of personal jurisdiction constitutionally reasonable because all

of the alleged activity occurred within the state of Virginia at a correctional facility in

Greensville County, Virginia in connection with Plaintiffs extradition.

       Another reviewing court has found the process of extradition sufficient to create

personal jurisdiction over the extraditing officer(s) who request and arrange for the
extradition of a fugitive to a non-forum state. See Lee v. City ofLos Angeles, 250 F.3d

668,693-94(9th Cir. 2001)(citing activities such as requesting forum state officials to

assist in the extradition, regularly communicating with forum state authorities, and

traveling to the forum state to escort the fugitive in finding they purposefully availed

themselves of the privilege ofconducting activities in the forum state). Although the

specific details of Plaintiffs remaining claims are difficult to discern from Plaintiffs

Complaint, his allegations must be construed liberally. See Laber,438 F.3d at 413 n.3.

Therefore, as it pertains to Plaintiffs remaining claims, the Court finds it appropriate to

exercise personal jurisdiction.




                                              10
       Accordingly, Defendants' Motion to Dismiss under Fed. R. Civ. P. 12(b)(2) will

be granted to the extent that it pertains to Plaintiffs claims against Defendant City of

Wilson in Counts II, IV, and XI for false imprisonment, assault and battery, and

excessive force and deliberate indifference via § 1983. However, with regard to

Plaintiffs remaining claims against the Wilson Defendants—collectively, those for

kidnapping, bribery, conspiracy against rights, negligence, breach of duty, failure to train,

and failure to supervise, and false arrest via § 1983—^Defendants' Motion to Dismiss

under Fed. R. Civ. P. 12(b)(2) will be denied.

C. Plaintiff Fails to State a Claim Against Defendants

       a. The Criminal Provisions do not Provide Bases for Civil Causes of Action

       The Court will turn next to Defendants' contention that the Complaint fails to state

a plausible claim. Plaintiffs kidnapping, bribery, and conspiracy against rights claims

fail because Plaintiff does not provide an appropriate basis for any such civil cause of

action against Defendants. In Count VIII, Plaintiff names Defendants City of Wilson and
Kearney and makes allegations of kidnapping pursuant to 18 U.S.C. § 1201. In Count V,

Plaintiff alleges that Defendant Kearney violated 18 U.S.C. § 241, engaging in a

"conspiracy against rights." However, §§ 241 and 1201 are criminal provisions and do

not provide bases for civil causes of action. See 18 U.S.C. §§ 241, 1201. Plaintiff also

accuses Defendant Kearney of bribery, but he provides neither a federal nor state statute

to support his claim. However, Plaintiffs failure proves inconsequential because, with

regard to any such potential bribery claim, no civil cause of action exists. See 18 U.S.C.

§ 201; Va. Code Ann. § 18.2-447; 29 N.C. Code §§ 14-217, 14-218. Therefore,


                                             11
Plaintiffs claims against Defendants City of Wilson and Kearney in Counts V, VII, and

VIII for conspiracy against rights, bribery, and kidnapping will be dismissed.

          b. Plaintiff Fails to State a Claim for Negligence Against Defendants

          Plaintiff fails to state a negligence claim against Defendant Rose. Because Rose

serves as Mayor ofthe City of Wilson, Rose is entitled to immunity from suit. See Fed.

R. Civ. P. 17(b); Va. Code Ann. § 15.2-1405. Section 15.2-1405 ofthe Virginia Code

states:


          The members ofthe governing bodies of any locality or political subdivision
          and the members of boards, commissions, agencies and authorities thereof
          and other governing bodies of any local governmental entity . . . shall be
          immune from suit arising from the exercise or failure to exercise their
          discretionary or governmental authority as members of the governing body,
          board, commission, agency or authority ... However, the immunity granted
          by this section shall not apply to conduct constituting intentional or willful
          misconduct or gross negligence.

          Plaintiff does not allege any intentional or willful misconduct or gross negligence

by Rose. Thus, because Rose is entitled to immunity. Plaintiffs claim against Rose in

Count III for negligence will be dismissed.

          Plaintiff asserts a claim against Defendant Kearney for "Breach ofDuty."

Although it is not clear what a "Breach of Duty" claim entails, it appears to be a claim for

negligence—ifPlaintiffs Complaint is construed liberally. Thus, this Court will interpret

Plaintiffs "Breach of Duty" claim against Defendant Kearney as a negligence claim. As

a result. Plaintiff appears to assert a claim for negligence against Defendants Hopkins,

City of Wilson, and Kearney.




                                               12
       When reviewing a 12(b)(6) motion, the Court "generally cannot reach the merits

of an affirmative defense, such as the defense that the plaintiffs claim is time-barred,"

however, the Court may consider an affirmative defense when there are sufficient facts

alleged in the Complaint to address the issues raised. Goodman v. Praxair, Inc., 494 F.3d

458,464(4th Cir. 2007). Before doing so, the Court must determine which state's

substantive law applies to the claim.

       A federal district court exercising diversity jurisdiction applies the choice-of-law

rules of the forum state. Klaxon Co. v. Stentor Elec. Mfg. Co., 313 U.S. 487,496-97

(1941). "Virginia applies the lex loci delicti, the law of the place ofthe wrong, to tort

actions ...." Milton v. IITResearch Inst., 138 F.3d 519, 521 (4th Cir. 1998); McMillan

V. McMillan, 253 S.E.2d 662,663(Va. 1979)(affirming lex loci delicti as the settled rule

in Virginia and declining to adopt the balancing test set forth in the Restatement(Second)

of Conflict of Laws). According to lex loci delicti("/ex loct), a court applies "the law of

the state in which the wrongful act took place, wherever the effects ofthat act are felt."

Milton, 138 F.3d at 522. Stated another way,the place ofthe wrong is "where 'the last

event necessary to make an act liable for an alleged tort takes place.'" Quillen v. Int'l

Playtex, Inc., 789 F.2d 1041, 1044(4th Cir. 1986)(quoting Miller v. Holiday Inns, Inc.,

436 F. Supp. 460,462(E.D. Va. 1977)).

       In this case, as best can be discerned from Plaintiffs Complaint, any injury to

Plaintiff giving rise to his negligence claims occurred in Greensville County, Virginia at

the time of his extradition. (Compl.^ 19.) Therefore, Virginia law applies to the

resolution ofPlaintiffs negligence claims. Plaintiffs negligence claim is a common law


                                             13
tort claim, which is governed by Virginia's two-year statute of limitations for personal

injury actions. See Va, Code § 8.01-243(A). Under Virginia law, the statute of

limitations begins to run when the cause of action accrues, which is the "date the injury is

sustained." Va. Code § 8.01-230. In Plaintiffs case, his injury accrued on May 9, 2013,

when he was transported to the Wilson County Jail.^ Therefore, Plaintiff was required to

bring his negligence claim no later than May 9, 2015. Because Plaintiff filed this

Complaint on April 2, 2019, his claims against Defendants Hopkins, Kearney, and City

of Wilson in Count III for negligence are barred by the statute of limitations,

       c. Plaintiff Fails to State a § 1983 Claim Against Defendants

       Several ofPlaintiffs § 1983 claims remain against each ofthe Wilson Defendants.

Against Defendants Rose and Hopkins, Plaintiff asserts claims offailure to supervise and

failure to train, via § 1983. These claims fail to reach Defendant Rose because Rose is

entitled to immunity from all claims arising from the exercise of his official duties, see

supra. Therefore, Plaintiffs § 1983 claims for failure to supervise and failure to train

against Defendant Rose in Count XI will be dismissed.

       Although Plaintiff states a claim against Defendant Kearney for false arrest, this

claim is best construed as one brought via § 1983. Plaintiffs Complaint does not provide

the basis for his false arrest claim, and false arrest is not a separate claim from false

imprisonment under either Virginia or North Carolina common law. See Coughlan v. Jim

^ There is some ambiguity surrounding the date of Plaintiffs alleged false arrest and
imprisonment(out of which the facts providing the basis for Plaintiffs negligence claim arise).
The arrest and imprisonment either occurred on May 8,2013 or May 9,2013. {See Compl.
   19-31; Defs.' Mem. Supp. 3.) However, because Plaintiff filed his Complaint on April 2,
2019, any existing discrepancy is immaterial for the purposes of this analysis.

                                                14
 McKay Chevrolet, Inc., No.90760, 1989 WL 646497, at *1 (Va. Cir. Nov. 13, 1989)

 (citing Sands v. Norvell, 101 S.E. 569(Va. 1919)); Mobley v. Broome, 102 S.E.2d 407,

 409(N.C. 1958). It is, however, a separate actionable claim if brought via § 1983. See

 Street v. Surdyka,492 F.2d 368, 371-72(4th Cir. 1974)(involving a cause of action for

 false arrest under § 1983). Because construing Plaintiffs claim as one for false arrest

 under § 1983 is the most liberal construction permissible, the Court will analyze it as

 such. See Later,438 F.3d at 413 n.3.

         The Court finds there are sufficient facts alleged in the Complaint to consider

 Defendants' statute of limitations affirmative defense to Plaintiffs § 1983 claims. See

 Goodman,494 F.3d at 464. As a result, all ofthe remaining § 1983 claims^ may be

 disposed of on the same grounds. For § 1983 claims, the statute of limitations is

 borrowed from state law. See Owens v. Bait. City State's Attys. Office, 767 F.3d 379, 388

 (4th Cir. 2014). Because the most analogous cause of action is a personal injury claim,

 the applicable statute of limitations is the state statute of limitations for personal injury

 claims. Owens v. Okure, 488 U.S. 235,249-50(1989). The accrual date is similarly

 calculated. Wallace v. Kato, 549 U.S. 384, 388(2007). The conduct giving rise to

 Plaintiffs 1983 claims—the conduct that occurred in connection with Plaintiffs

 extradition—occurred in Virginia. Thus, because Virginia's method of determining the

 accrual date and two-year statute of limitations apply to Plaintiffs § 1983 claim.



'As best can be discemed from Plaintiffs Complaint, Plaintiffs remaining § 1983 claims at this
stage are as follows:(1)failure to supervise and failure to train brought against Defendant
Hopkins;(2)failure to supervise, failure to train, and false arrest brought against Defendant City
of Wilson; and (3)false arrest brought against Defendant Kearney.


                                                 15
Plaintiffs claim in Count I against Defendant Kearney is barred by the statute of

limitations, see supra. Finally, for the same reasons. Plaintiffs claims in Count XI

against Defendants Hopkins and City of Wilson are likewise barred by the statute of

limitations. As a result. Plaintiffs § 1983 claims in Counts I and XI against Defendants

Kearney, Hopkins, and the City of Wilson will be dismissed.

                                  IV.     CONCLUSION


       Accordingly, insofar as Plaintiffs claims in Counts I, II, III, IV, VIII, and XI are

brought against Defendant Wilson Police Department, the claims will be dismissed. To

the extent Plaintiffs claims in Counts II, IV, and XI (specifically. Plaintiffs § 1983

claims for excessive force and deliberate indifference) are brought against Defendant

City of Wilson, the claims will be dismissed pursuant to Federal Rule of Civil Procedure

12(b)(2). Finally, as Plaintiffs remaining claims in Counts I, III, V, VI, VII, VIII, X,and

XI (specifically. Plaintiffs § 1983 claims for failure to train, failure to supervise, and

false arrest) pertain to Defendants Rose, Hopkins, City of Wilson, and Kearney, the

claims will be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6). Based on

the foregoing analysis. Defendants' Motion to Dismiss will be granted.

       An appropriate Order will accompany this Memorandum Opinion.



                                                   Henry E. Hudson
                                                   Senior United States District Judge


Richmond, Virginia




                                              16
